



Exhibit 10.6
ANNUAL CASH BONUS PLAN
1.Background and Purpose.
1.1.    Purpose. The purpose of the Annual Cash Bonus Plan (the “Plan”) is to
motivate and reward eligible employees by making a portion of their cash
compensation dependent on the achievement of certain corporate, business unit
and individual performance goals.
1.2.    Effective Date. The Plan is effective as of January 1, 2019 (the
“Effective Date”), and shall remain in effect until it has been terminated
pursuant to Section 8.6.
2.    Definitions. The following terms shall have the following meanings:
2.1.    “Affiliate” means any corporation or other entity controlled by the
Company.
2.2.    “Award” means an award granted pursuant to the Plan, the payment of
which shall be contingent on the attainment of Performance Goals with respect to
a Performance Period, as determined by the Committee pursuant to Section 6.1.
2.3.    “Base Salary” means the Participant’s base salary or commission draw
earned during the Performance Period before (a) deductions for taxes or benefits
and (b) deferrals of compensation pursuant to any Company or Affiliate-sponsored
plans.
2.4.    “Board” means the Board of Directors of the Company, as constituted from
time to time.
2.5.    “Cause” means:
(a)    If the Participant is a party to an employment agreement with the Company
or an Affiliate and such agreement provides for a definition of Cause, the
definition contained therein; or
(b)    If no such agreement exists, or if such agreement does not define Cause:
(i)    the Participant’s willful failure to perform his or her duties (other
than any such failure resulting from incapacity due to physical or mental
illness);
(ii)    the Participant’s willful engagement in dishonesty, illegal conduct or
gross misconduct, which is, in each case, materially injurious to the Company or
its Affiliates;
(iii)    the Participant’s embezzlement, misappropriation or fraud, whether or
not related to the Participant’s employment with the Company;
(iv)    the Participant’s conviction of or plea of guilty or nolo contendere to
a crime that constitutes a felony (or state law equivalent) or a crime that
constitutes a misdemeanor involving moral turpitude; or
(v)    the Participant’s violation of any restrictive covenants entered into
between the Participant and the Company or the Company’s Code of Conduct.
2.6.     “Code” means the U.S. Internal Revenue Code of 1986, as amended from
time to time, including any regulations or authoritative guidance promulgated
thereunder and successor provisions thereto.





--------------------------------------------------------------------------------





2.7.    “Committee” means the committee appointed by the Board to administer the
Plan pursuant to Section 3.1.
2.8.    “Company” means First Business Financial Services, Inc., a State of
Wisconsin corporation, and any successor thereto.
2.9.     “Exchange Act” means the Securities Exchange Act of 1934.
2.10.    “Participant” means as to any Performance Period, the employees of the
Company or an Affiliate who are designated by the Committee to participate in
the Plan for that Performance Period.
2.11.    “Performance Criteria” means the performance criteria upon which the
Performance Goals for a particular Performance Period are based, which may
include revenue growth goals, operating profitability goals and/or goals related
to strategic objectives as determined by the Committee in accordance with
Section 5.2.
Such Performance Criteria may relate to the performance of the Company as a
whole, a business unit, division, department, individual or any combination of
these and may be applied on an absolute basis and/or relative to one or more
peer group companies or indices, or any combination thereof, as the Committee
shall determine.
2.12.    “Performance Goals” means the goals selected by the Committee, in its
discretion, to be applicable to a Participant for any Performance Period.
Performance Goals shall be based upon one or more Performance Criteria.
Performance Goals may include a threshold level of performance below which no
Award will be paid and levels of performance at which specified percentages of
the Target Award will be paid and may also include a maximum level of
performance above which no additional Award amount will be paid.
2.13.    “Performance Period” means the period for which performance is
calculated, which unless otherwise indicated by the Committee, shall be the Plan
Year.
2.14.    “Plan” means the Annual Cash Bonus Plan, as hereafter amended from time
to time.
2.15.    “Plan Year” means the Company’s fiscal year, which commences on January
1st and ends on December 31st.
2.16.    “Target Award” means the target award payable under the Plan to a
Participant for a particular Performance Period, expressed as a percentage of
the Participant’s Base Salary. In special circumstances, the target award may be
expressed as a fixed amount of cash.
3.    Administration.
3.1.    Administration by the Committee. The Plan shall be administered by the
Committee. The Committee shall be selected by the Board, provided that the
Committee shall consist of two or more members of the Board, each of whom is a
“non-employee director” (within the meaning of Rule 16b-3 promulgated under the
Exchange Act) and an “independent director” (within the meaning of the rules of
the securities exchange which then constitutes the principal listing for the
Shares), in each case to the extent required by the Exchange Act or the
applicable rules of the securities exchange which then constitutes the principal
listing for the Company’s shares, respectively. Subject to the applicable rules
of any securities exchange or similar entity, if the Committee does not exist,
or for any other reason determined by the Board, the Board may take any action
under the Plan that would otherwise be the responsibility of the Committee.
3.2.    Authority of the Committee. Subject to the provisions of the Plan and
applicable law, the Committee shall have the power, in addition to other express
powers and authorizations conferred on the Committee by the Plan, to: (a)
designate Participants; (b) determine the terms and conditions of any Award; (c)
determine whether,


-2-



--------------------------------------------------------------------------------





to what extent, and under what circumstances Awards may be forfeited or
suspended; (d) interpret, administer, reconcile any inconsistency, correct any
defect and/or supply any omission in the Plan or any instrument or agreement
relating to, or Award granted under, the Plan; (e) establish, amend, suspend, or
waive any rules for the administration, interpretation and application of the
Plan; and (g) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.
3.3.    Decisions Binding. All determinations and decisions made by the
Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan shall be final, conclusive and binding on all persons,
and shall be given the maximum deference permitted by law.
3.4.    Delegation by the Committee. Except to the extent prohibited by
applicable law, the applicable rules of any securities exchange or similar
entity, the Plan, or the charter of the Committee, the Committee may allocate
all or any portion of its responsibilities and powers to any one or more of its
members and may delegate all or any part of its responsibilities and powers
under the Plan to any person or persons selected by it. The acts of such
delegates shall be treated under the Plan as acts of the Committee. Any such
allocation or delegation may be revoked by the Committee at any time.
Notwithstanding the foregoing, unless otherwise determined by the Board, (a) the
Board shall make all determinations under the Plan with respect to any Award
granted to the Company’s chief executive officer, (b) the Committee shall make
all determinations under the Plan with respect to any Award granted to any other
“executive officer” (as designated from time to time by the Board), and (c) the
senior executive officers of the Company shall make all determinations under the
Plan with respect to any Award granted to any other employee of the Company or
any Affiliate.
3.5.    Agents; Limitation of Liability. The Committee may appoint agents to
assist in administering the Plan. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to it or him by any officer or employee of the Company, the Company’s
certified public accountants, consultants or any other agent assisting in the
administration of the Plan. Members of the Committee and any officer or employee
of the Company acting at the direction or on behalf of the Committee shall not
be personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.
4.    Eligibility and Participation.
4.1.    Eligibility. Employees of the Company and its participating Affiliates,
who work 30 or more hours per week, are eligible to participate in the Plan.
4.2.    Participation. The Committee, in its discretion, shall select the
persons who shall be Participants for each Performance Period. Only eligible
individuals who are designated by the Committee to participate in the Plan with
respect to a particular Performance Period may participate in the Plan for that
Performance Period. An individual who is designated as a Participant for a given
Performance Period is not guaranteed or assured of being selected for
participation in any subsequent Performance Period.
4.3.    New Hires; Newly Eligible Participants. A newly hired or newly eligible
Participant will be eligible to receive a pro-rated Award if the Participant’s
start date is on or before October 1 of the Plan Year.
4.4.    Promotion. If a Participant is promoted on or before October 1 of the
Plan Year, the Participant will be eligible to receive the bonus target
commensurate with the new position for the full Plan Year.
5.    Terms of Awards.
5.1.    Determination of Target Awards. Prior to, or reasonably promptly
following the commencement of each Performance Period, the Committee, in its
sole discretion, shall establish the Target Award


-3-



--------------------------------------------------------------------------------





for each Participant, the payment of which shall be conditioned on the
achievement of the Performance Goals for the Performance Period.
5.2.    Determination of Performance Goals and Performance Formula. Prior to, or
reasonably promptly following the commencement of, each Performance Period, the
Committee, in its sole discretion, shall establish in writing the Performance
Goals for the Performance Period and shall prescribe a formula for determining
the percentage of the Target Award which may be payable based upon the level of
attainment of the Performance Goals for the Performance Period. The Performance
Goals shall be based on one or more Performance Criteria, each of which may
carry a different weight, and which may differ from Participant to Participant.
The Committee is authorized to adjust or modify the calculation of a Performance
Goal for a Performance Period in its sole discretion.
6.    Payment of Awards.
6.1.    Determination of Awards.
(a)    Following the completion of each Performance Period, the Committee shall
determine the extent to which the Performance Goals have been achieved or
exceeded. Subject to Section 6.1(c), if the minimum Performance Goals
established by the Committee are not achieved, then no payment will be made.
(b)    To the extent that the Performance Goals are achieved, the Committee
shall determine the extent to which the Performance Goals applicable to each
Participant have been achieved and shall then determine the amount of each
Participant’s Award.
(c)    In determining the amount of each Award, the Committee may reduce,
eliminate or increase the amount of an Award if, in its sole discretion, such
reduction, elimination or increase is appropriate.
(d)    The Company has a funding safeguard in that it must meet or exceed
one-half of the Return on Asset (ROA) Performance Criteria Threshold level for
any Plan Year before any Award can be paid under the Plan.
6.2.    Form and Timing of Payment. Except as otherwise provided herein, as soon
as practicable following the Committee’s determination pursuant to Section 6.1
for the applicable Performance Period, each Participant shall receive a cash
lump sum payment of his or her Award, less required withholding. In no event
shall such payment be made later than March 15 following the end of the
Performance Period.
6.3.    Employment Requirement. Except as otherwise provided in Section 7, no
Award shall be paid to any Participant who is not actively employed by the
Company or an Affiliate on the date that Awards are paid.
7.    Termination of Employment.
7.1.    Employment Requirement. Except as otherwise provided in Section 7.2, if
a Participant’s employment terminates for any reason prior to the date that
Awards are paid, all of the Participant’s rights to an Award for the Performance
Period shall be forfeited. Notwithstanding the foregoing, if a Participant’s
employment is terminated for Cause, the Participant shall in all cases forfeit
any Award not already paid.
8.    General Provisions.
8.1.    Compliance with Legal Requirements. The Plan and the granting of Awards
shall be subject to all applicable federal and state laws, rules and
regulations, and to such approvals by any regulatory or governmental agency as
may be required.


-4-



--------------------------------------------------------------------------------





8.2.    Non-transferability. A person’s rights and interests under the Plan,
including any Award previously made to such person or any amounts payable under
the Plan may not be assigned, pledged, or transferred.
8.3.    No Right to Employment. Nothing in the Plan or in any notice of Award
shall confer upon any person the right to continue in the employment of the
Company or any Affiliate or affect the right of the Company or any Affiliate to
terminate the employment of any Participant.
8.4.    No Right to Award. Unless otherwise expressly set forth in an employment
agreement signed by the Company and a Participant, a Participant shall not have
any right to any Award under the Plan until such Award has been paid to such
Participant and participation in the Plan in one Performance Period does not
connote any right to become a Participant in the Plan in any future Performance
Period.
8.5.    Withholding. The Company shall have the right to withhold from any
Award, any federal, state or local income and/or payroll taxes required by law
to be withheld and to take such other action as the Committee may deem advisable
to enable the Company and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to an Award.
8.6.    Amendment or Termination of the Plan. The Board or the Committee may, at
any time, amend, suspend or terminate the Plan in whole or in part.
Notwithstanding the foregoing, no amendment shall adversely affect the rights of
any Participant to Awards allocated prior to such amendment, suspension or
termination.
8.7.    Unfunded Status. Nothing contained in the Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind or a fiduciary relationship between the Company and any Participant,
beneficiary or legal representative or any other person. To the extent that a
person acquires a right to receive payments under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts except as expressly
set forth in the Plan. The Plan is not intended to be subject to the Employee
Retirement Income Security Act of 1974, as amended (ERISA).
8.8.    Governing Law. The Plan shall be construed, administered and enforced in
accordance with the laws of Wisconsin without regard to conflicts of law.
8.9.    Section 409A of the Code. It is intended that payments under the Plan
qualify as short-term deferrals exempt from the requirements of Section 409A of
the Code. In the event that any Award does not qualify for treatment as an
exempt short-term deferral, it is intended that such amount will be paid in a
manner that satisfies the requirements of Section 409A of the Code. The Plan
shall be interpreted and construed accordingly.
8.10.    Expenses. All costs and expenses in connection with the administration
of the Plan shall be paid by the Company.
8.11.    Section Headings. The headings of the Plan have been inserted for
convenience of reference only and in the event of any conflict, the text of the
Plan, rather than such headings, shall control.
8.12.    Severability. In the event that any provision of the Plan shall be
considered illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining provisions of the Plan, but shall be fully
severable, and the Plan shall be construed and enforced as if such illegal or
invalid provision had never been contained therein.
8.13.    Gender and Number. Except where otherwise indicated by the context,
wherever used, the masculine pronoun includes the feminine pronoun; the plural
shall include the singular, and the singular shall include the plural.


-5-



--------------------------------------------------------------------------------





8.14.    Non-Exclusive. Nothing in the Plan shall limit the authority of the
Company, the Board or the Committee to adopt such other compensation
arrangements, as it may deem desirable for any Participant.
8.15.    Notice. Any notice to be given to the Company or the Committee pursuant
to the provisions of the Plan shall be in writing and directed to the Chief
Human Resources Officer of the Company at 401 Charmany Drive, Madison, WI 53719.
8.16.    Successors. All obligations of the Company under the Plan with respect
to Awards granted hereunder shall be binding upon any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
assets of the Company.
8.17.    Clawback. Any Award received under the Plan shall be subject to
potential cancellation, recoupment, rescission, payback or other similar action
in accordance with any applicable Company clawback policy (the “Policy”) or any
applicable law. Notwithstanding the foregoing, until such time as the Company
adopts the Policy, in the event of a material restatement of the Company’s
financial results, other than a restatement due to changes in accounting
principles or applicable law or interpretations thereof, the Board will review
the facts and circumstances that led to the requirement for the restatement and
will take such actions, including clawback of any Award, as it deems necessary
or appropriate. The Board will consider whether an “executive officer” (as
designated from time to time by the Board) received a payment with respect to
any Award based on the original financial statements because it appeared he or
she achieved Performance Goals which in fact were not achieved based on the
restatement. The Board will consider the accountability of any executive officer
whose acts or omissions were responsible in whole or in part for the events that
led to the restatement and whether such acts or omissions constituted
misconduct.
8.18.    Governing Law. The Plan, all Awards, and all actions taken in
connection herewith and therewith shall be governed by and construed in
accordance with the laws of the State of Wisconsin without reference to
principles of conflict of laws, except as superseded by applicable federal law;
and any court action commenced to enforce this Agreement shall have as its sole
and exclusive venue the County of Dane, Wisconsin.
8.19.    Waiver of Jury Trial.  EXCEPT TO THE EXTENT PROHIBITED BY STATE LAW, AS
A CONDITION TO THE GRANTING OR PAYMENT OF AN AWARD PURSUANT TO THIS PLAN, EACH
PARTICIPANT AND THE COMPANY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL ACTION, PROCEEDING, CAUSE OF ACTION OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS PLAN, INCLUDING ANY EXHIBITS, SCHEDULES, AND
APPENDICES ATTACHED TO THIS PLAN. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A)
NO REPRESENTATIVE OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT
OF A LEGAL ACTION, (B) IT HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) IT
MAKES THIS WAIVER KNOWINGLY AND VOLUNTARILY, AND (D) IT HAS DECIDED TO ENTER
INTO THIS PLAN IN CONSIDERATION OF, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


-6-

